Exhibit 10.7

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”), dated as of August 29,
2012, is made by and between BankUnited, Inc., a Delaware Company (the
“Company”), and [   ] (the “Grantee”).

 

WHEREAS, the Company has adopted the BankUnited, Inc. 2010 Omnibus Equity
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement.  Capitalized terms used but not otherwise defined
herein shall have meanings ascribed to such terms in the Plan; and

 

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Stock Award provided
for herein to the Grantee pursuant to the Plan and the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Grant of Restricted Stock.  Subject to
all of the terms and conditions set forth in this Agreement, the Company hereby
conveys to the Grantee on the date hereof (the “Grant Date”), the Fair Market
Value of Shares on the Grant Date equal to $[                ] (the “Restricted
Stock Award”).

 

2.                                       Vesting/Transfer Restrictions.

 

(a)                                  General.  The Restricted Stock Award shall
vest as to one-third (1/3) (each installment, a “Tranche”) on each of
December 31, 2012, December 31, 2013 and December 31, 2014 (each, a “Vesting
Date”), subject to the Grantee’s continued employment with the Company or any of
its Affiliates on each Vesting Date.  Any unvested portion of the Restricted
Stock Award and the Shares in respect thereof following a Vesting Date shall be
subject to the restrictions described in Section 2(b).

 

(b)                                 Transfer Restrictions. The restrictions
applicable to each Tranche of the Restricted Stock Award are such that the
Restricted Shares and the Shares in respect thereof following a Vesting Date
shall not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered until the first anniversary date of each Vesting Date
as to which such Tranche relates or until such restrictions and any additional
requirements contained in this Agreement have been satisfied, terminated or
expressly waived by the Company in writing (the “Transfer Restrictions”).  Upon
any attempt by the Grantee to transfer any Restricted Shares or the Shares in
respect thereof following a Vesting Date (or any respective related rights
thereto) before the lapse of the applicable Transfer Restrictions, such
Restricted Shares or Shares (and all of the respective rights related thereto)
shall be immediately forfeited by the Grantee without payment of any
consideration.  Notwithstanding the foregoing, the Grantee may transfer
Restricted Shares or Shares in respect thereof following the Vesting Date (i) to
the Grantee’s spouse and descendants (whether or not adopted) and any trust,
family limited

 

--------------------------------------------------------------------------------


 

partnership or limited liability company that is and remains at all times solely
for the benefit of the Grantee and/or the Grantee’s spouse and/or descendants,
in each case which transferee has executed and delivered to the Company the
documents the Company requires, including, but not limited to, documents
providing that the transferee remains bound the Plan and this Agreement in the
same manner as the Grantee and (ii) to satisfy any statutorily required minimum
income tax withholding obligation in respect of any Restricted Shares that have
vested hereunder.

 

(c)                                  Change in Control.  Notwithstanding any
other provisions in this Agreement to the contrary, upon a Change in Control,
one hundred percent (100%) of any unvested portion of the Restricted Stock Award
shall vest and the Transfer Restrictions shall not apply to such portion, and
all existing Transfer Restrictions shall lapse.

 

(d)                                 Death/Disability.  Notwithstanding any other
provisions in this Agreement to the contrary, in the event of a termination of
the Grantee’s employment with the Company due to the Grantee’s death or
Disability, that portion of the Restricted Stock Award which would have vested
in the 12 months immediately following the Grantee’s death or Disability, but
for such termination of employment, shall vest as of the date of such
termination of employment and the Transfer Restrictions shall not apply to such
portion, and all existing Transfer Restrictions shall lapse.  The remaining
unvested portion of any Restricted Stock Award shall immediately be forfeited
without consideration upon such termination of employment.

 

(e)                                  Termination without Cause/For Good Reason;
Expiration.  Notwithstanding any other provisions in this Agreement to the
contrary, in the event of a termination of the Grantee’s employment by the
Company without Cause or by the Grantee for Good Reason one hundred percent
(100%) of any unvested portion of the Restricted Stock Award shall vest as of
the date of such termination of employment and the Transfer Restrictions shall
not apply to such portion.  If after the final Vesting Date, the Board and the
Grantee fail to agree to an extension of the Grantee’s employment term under any
employment agreement with the Company or its Affiliates following the expiration
of such term (whether the Grantee remains employed with the Company or its
Affiliates on an at-will basis or incurs a termination of employment with the
Company or its Affiliates, following such expiration), all existing Transfer
Restrictions shall lapse.

 

(f)                                    Termination for Cause/Without Good
Reason.  Notwithstanding any other provisions in this Agreement to the contrary,
in the event that the Grantee’s employment with the Company is terminated by the
Company for Cause or by the Grantee without Good Reason, the unvested portion of
the Restricted Stock Award shall immediately be forfeited by the Grantee without
consideration.

 

3.                                       Shareholder Rights.  The Grantee shall
be the record owner of the Restricted Shares underlying the Restricted Stock
Award unless and until such Restricted Shares are forfeited or sold or otherwise
disposed of, and as record owner shall generally be entitled to all rights of a
common shareholder of the Company, including, without limitation, voting rights
and the right to receive dividends with respect to the Restricted Shares.

 

2

--------------------------------------------------------------------------------


 

4.                                       Legend on Certificates.  Certificates
evidencing the Restricted Shares awarded to the Grantee hereunder shall bear
such legends as the Company may determine in its sole discretion.

 

5.                                       No Rights to Continued Employment. 
Nothing in this Agreement shall confer upon the Grantee any right to remain
employed by the Company or its Affiliates or shall interfere with or restrict
the right of the Company and its Affiliates to terminate the Grantee’s
employment at any time and for any reason.

 

6.                                       Section 83(b).  Due to the forfeiture
conditions on the Restricted Stock Award, the Grantee may make an election to be
taxed upon the Restricted Stock Award under Section 83(b) of the Code. To effect
such election, the Grantee must file an appropriate election with the Internal
Revenue Service within thirty (30) days of the Grant Date and otherwise in
accordance with applicable Treasury Regulations. THE GRANTEE ACKNOWLEDGES THAT
IT IS THE GRANTEE’S SOLE RESPONSIBILITY TO FILE A TIMELY ELECTION UNDER
SECTION 83(b) OF THE CODE AND THAT THE GRANTEE WILL RELY SOLELY ON HIS OWN
ADVISORS WITH RESPECT TO SUCH DECISION AND THE EFFECT THEREOF ON THE GRANTEE.

 

7.                                       Governing Law.  This Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the internal laws, and not the laws pertaining to conflicts or choices of laws,
of the State of Delaware applicable to agreements made and to be performed
wholly within the State of Delaware.

 

8.                                       Subject to Plan.  By entering into this
Agreement, the Grantee agrees and acknowledges that the Grantee has received and
read a copy of the Plan.  The Restricted Stock Award is subject to the Plan, as
may be amended from time to time, and the terms and provisions of the Plan are
hereby incorporated herein by reference.

 

9.                                       Agreement Binding on Successors.  The
terms of this Agreement shall be binding upon Grantee and upon Grantee’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees.

 

10.                                 No Assignment.  Notwithstanding anything to
the contrary in this Agreement, neither this Agreement nor any rights granted
herein shall be assignable by Grantee.

 

11.                                 Necessary Acts.  Grantee hereby agrees to
perform all acts, and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement, including
but not limited to all acts and documents related to compliance with federal
and/or state securities and/or tax laws.

 

12.                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding among the parties as to the subject
matter hereof.

 

13.                                 Headings. Headings are used solely for the
convenience of the parties and shall not be deemed to be a limitation upon or
descriptive of the contents of any such Section.

 

14.                                 Counterparts. This Agreement may be executed
in any number of counterparts, each of

 

3

--------------------------------------------------------------------------------


 

which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

 

15.                                 Amendment. No amendment or modification
hereof shall be valid unless it shall be in writing and signed by both parties
hereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

BANKUNITED, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

[Grantee Name]

 

--------------------------------------------------------------------------------